Citation Nr: 1140359	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  05-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to July 1969. 

This appeal to the Board of Veterans' Appeals (BVA or Board) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2010, at which time the Board increased the initial rating for the Veteran's PTSD from 30 to 50 percent for the period from August 5, 2002, to June 7, 2005, but denied a higher rating, including since June 8, 2005.  The Board also determined that new and material evidence had not been submitted to reopen a claim for service connection for chloracne.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2011 Order, granting a Joint Motion, the Court partially vacated the Board's September 2010 decision to the extent it had denied a rating higher than 50 percent for the PTSD.  It was also noted that the Veteran had abandoned his chloracne claim.  The Court remanded the claim for a rating higher than 50 percent for the PTSD to the Board for further development and readjudication in compliance with directives specified.

Also during the pendency of this appeal, in September 2009, the RO denied a claim for a TDIU.  And although the Veteran did not file a notice of disagreement (NOD) with that decision denying this claim, the Court found that this TDIU issue was also raised by the record.  The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part and parcel of a claim for increased compensation.  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 


The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.  Therefore, the Board is additionally addressing this derivative claim.

Also, from a reading of the evidence, another issue has been raised by the record.  Since the June 2011 Court Order, the Veteran has submitted the report of a September 2001 private psychological evaluation.  The evaluating psychologist concluded the Veteran has a depressive disorder secondary to his PTSD.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

To comply with the Court's Order, the Board is remanding the claims for a rating higher than 50 percent for the PTSD and for a TDIU to the RO.


REMAND

The Veteran claims that his PTSD symptoms are worse than what is contemplated by a 50 percent rating.  The Court found that the Board had not provided an adequate statement of reasons and bases to support its decision to deny an initial rating higher than 50 percent for this disability.  The Court also, as mentioned, determined the Board had failed to address the reasonably-raised claim of entitlement to a TDIU.

Since the Board received the file back from the Court, the Veteran's attorney has submitted the report of a September 2011 psychological evaluation at Emerald Coast Wellness Center suggesting the Veteran's PTSD has worsened, so may deserve a higher rating.  The Board therefore is remanding this claim to have him undergo a VA compensation examination to reassess the severity of his PTSD.  When a claimant alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

In waiving the right to have the RO initially consider this additional evidence (see 38 C.F.R. §§ 20.800, 20.1304 (2011)), the Veteran's attorney requested that the Board not remand this claim for another VA examination.  The Court has cautioned VA against requesting an additional examination or medical opinion where favorable evidence in the record is unrefuted, and indicated it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

To wit, the private psychologist in 2011 found the Veteran unemployable and assigned a Global Assessment of Functioning (GAF) score of 45.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  A GAF score in the 41 to 50 range suggest serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

However, the GAF scores the Veteran has received in the course of his evaluation and treatment by VA are not necessarily suggestive or indicative of unemployability.  His most recent VA medical records dated in 2009 show that his GAF scores were mostly 55.  According to the DSM-IV, GAF scores in the range of 51 to 60 suggest he has relatively moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  This is somewhat inconsistent with a finding of unemployability, although the GAF score, alone, is not dispositive of this determination but, instead, just one of several factors deserving of consideration.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  Therefore, further examination and reconciliation of the GAF score is needed. 

Furthermore, the report of this private psychological evaluation mentions an additional diagnosis of depressive disorder.  This private psychologist did not attempt to delineate the symptoms that are due to this non-service connected depressive disorder versus those attributable to the service-connected PTSD.  Under the law governing claims for increase in disability compensation, those manifestations of nonservice-connected disabilities are not to be used in establishing the evaluation of a service-connected disability.  See 38 C.F.R. § 4.14 .  On the other hand, VA adjudicators must be able to clinically distinguish by competent medical opinion the extent of symptoms that are attributable to 
service-related causes (i.e., the service-connected disability) from those that are not.  Whenever VA adjudicators are unable to make this distinction, this doubt must be resolved in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes all symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  So further medical comment is needed concerning this, as well.

Moreover, it appears the Veteran is receiving ongoing VA psychiatric treatment.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

The Board also sees that the Veteran failed to report for a prior VA examination scheduled in August 2009 to determine whether he was totally disabled.  While VA has a statutory duty to assist him in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The claim for a TDIU is "inextricably intertwined" with this claim for a higher initial rating for the PTSD, particularly since the TDIU claim is predicated on the notion that the psychiatric disability precludes the Veteran from obtaining and maintaining any employment that could be considered substantially gainful.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.); and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his PTSD or other mental illness, the records of which have not previously been submitted or obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.  These records should include, but are not limited to, records from the VA Medical Center (VAMC) in Montgomery, Alabama, which date from 2009.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining all additional identified records, schedule a VA compensation examination to reassess the severity of the Veteran's PTSD.  To this end, the examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how these and any other symptoms (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner also must assign a GAF score consistent with DSM-IV and explain what the assigned score means, including in terms of the functional (social and occupational) impairment specifically attributable to the PTSD versus conditions that are not service connected, whether mental or physical. 

This determination also must necessarily include consideration of and comment on whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment given his level of education, prior work experience, and special training, etc. 

Opinion is needed, as well, concerning whether his depressive disorder is part and parcel of his PTSD or a condition separate and apart from this disorder.

*The Veteran is hereby advised that his failure to report for this rescheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims for an initial rating higher than 50 percent for the PTSD and for a TDIU in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


